EXHIBIT B
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CF 135 FLAT LLC, CF 135 WEST MEMBERS
 LLC, and THE CHETRIT GROUP, LLC,
                                                        No. 15-CV-05345(AJN)
               Interpleader Plaintiffs,

                      -against-

 TRIADOU SPV S.A. and CITY OF ALMATY, a
 foreign city,

              Interpleader Defendants.




 CITY OF ALMATY, KAZAKHSTAN and BTA
 BANK JSC,

               Crossclaim Plaintiffs,

                      -against-

 MUKHTAR ABLYAZOV, VIKTOR
 KHRAPUNOV, ILYAS KHRAPUNOV, and
 TRIADOU SPV S.A.,

              Crossclaim Defendants.

  CROSSCLAIM DEFENDANTS VIKTOR AND ILYAS KHRAPUNOV’S INITIAL
 DISCLOSURES PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)

       Crossclaim Defendants Viktor and Ilyas Khrapunov (the “Khrapunovs”), by their

undersigned attorneys, Hoguet Newman Regal & Kenney, LLP, make the following disclosures

under Rule 26(a)(1) of the Federal Rules of Civil Procedure.

                                     Preliminary Statement

       These disclosures are made without waiver of, or prejudice to, any objections that the

Khrapunovs may have to the production of documents or testimony. The Khrapunovs expressly

reserve all such objections including, but not limited to, objections based on (a) relevance, (b)
privilege, including, but not limited to, attorney-client privilege and work product protection, (c)

undue burden, and (d) overbreadth. The Khrapunovs also reserve the right to object to the

admissibility in evidence of these disclosures and/or the subject matter thereof. The Khrapunovs

reserve the right to amend and/or supplement these disclosures should further information

become available to it after the date of these disclosures, including, but not limited to,

information obtained through discovery in this action, through further investigation by counsel

for the Khrapunovs, or from other sources. The Khrapunovs reserve their right to assert a

defense based on lack of personal jurisdiction, and they do not intend to waive any that defense

or any other by serving these disclosures.




                                                 2
                                          Disclosures

A.     Rule 26(a)(1)(A)(i): Individuals Likely to Have Discoverable Information that the
       Khrapunovs may use to Support their Claims or Defenses

       The individuals presently known to the Khrapunovs who are likely to have discoverable

information that the Khrapunovs may use to support their defenses (except solely for

impeachment) are:


Name                            Subject                            Address/Telephone Number

Viktor Khrapunov                His alleged involvement (or        c/o counsel:
                                lack thereof) in the predicate
                                acts and conspiracy alleged in     John J. Kenney
                                the crossclaims; his tenure as     John P. Curley
                                Mayor of Almaty and his roles      Hoguet Newman Regal &
                                in various levels of the           Kenney, LLP
                                Kazakh government; his             10 E. 40th Street
                                departure from the                 New York, NY 10016
                                Kazakhstan government and          (212) 689-8808
                                Kazakhstan itself; the role of
                                the President in Kazakhstan;
                                the investigations launched by
                                the Government of
                                Kazakhstan against him and
                                his family.

Ilyas Khrapunov                 His alleged involvement (or        Above
                                lack thereof) in the predicate
                                acts and conspiracy alleged in
                                the crossclaims; the role of the
                                President in Kazakhstan; the
                                investigations launched by the
                                Government of Kazakhstan
                                against him and his family.




                                               3
Leila Khrapunova        Her alleged involvement (or        Above
                        lack thereof) in the predicate
                        acts and conspiracy alleged in
                        the crossclaims; the role of the
                        President in Kazakhstan; the
                        investigations launched by the
                        Government of Kazakhstan
                        against her and her family.

Mukhtar Ablyazov        His alleged involvement (or        c/o Mr. Ablyazov’s counsel.
                        lack thereof) in the predicate
                        acts and conspiracy alleged in
                        the crossclaims; the role of the
                        President in Kazakhstan; the
                        investigations launched by the
                        Government of Kazakhstan.

Nicholas Bourg          Allegations in the crossclaims     Address unknown.
                        regarding the Swiss
                        Development Group (“SDG”)
                        and Triadou SPV S.A.
                        (“Triadou”).

Kevin Meyer             SDG and Triadou.                   Address unknown.

Philippe Glatz          Allegations in the crossclaims     c/o Triadou’s counsel.
                        regarding SDG and Triadou.


Cesare Cerrito          SDG and Triadou.                   c/o Triadou’s counsel.

Jean-Francois Garneau   SDG.                               c/o Triadou’s counsel.

Gennady Petelin         Real estate investments.           Address unknown.

Elena Petelina          Real estate investments.           Address unknown.

Joseph Chetrit          Allegations in the crossclaims     Address unknown.
                        regarding real estate
                        investments.




                                       4
Meyer Chetrit                     Allegations in the crossclaims        Address unknown
                                  regarding real estate
                                  investments.


B.     Rule 26(a)(1)(A)(ii): Documents Within the Possession, Custody, or Control of the
       Khrapunovs that they may Use to Support Their Defenses

       The Khrapunovs identify the following documents, electronically stored information, and

tangible things currently in their possession, custody, or control that they may use to support

their claims or defenses, unless the use would be solely for impeachment. Documents that are

available include, but are not necessarily limited to, the following.

       1.       Documents related to the investigations launched by the Government of

Kazakhstan against the Khrapunov family. These materials are located in the e-mail accounts,

computer files, and/or hard copy files of the Khrapunovs.

       2.       Documents related to legal proceedings against certain Kazakh entities initiated in

Switzerland by members of the Khrapunov family. These materials are located in the e-mail

accounts, computer files, and/or hard copy files of the Khrapunovs.

       3.       Documents related to the Khrapunovs’ lack of involvement in the predicate acts

and conspiracy alleged in the crossclaims. These materials are located in the e-mail accounts,

computer files, and/or hard copy files of the Khrapunovs and/or in the possession of Credit

Suisse (Geneva), Julius Baer (Geneva), and/or Schroeder & Co. (Geneva).

       4.       Documents related to the sale of SDG. These materials are located in the e-mail

accounts, computer files, and/or hard copy files of the Khrapunovs.

       The Khrapunovs’ investigation into their claims and defenses is ongoing and, therefore,

they reserve all rights to supplement or amend this disclosure pursuant to Rule 26(e) and to use

additional documents and information as discovery and investigation proceeds. The Khrapunovs

                                                  5
further reserve the right to supplement or modify this disclosure based on information or

documents subsequently identified as pertinent to disputed facts.        By disclosing the above

categories of documents, the Khrapunovs do not waive any objections that they have or may

have to producing such documents, including, but not limited to, objections based on relevance,

burden, confidentiality, the attorney-client privilege, and the attorney work product doctrine.

        The Khrapunovs will produce documents as required by the Federal Rules of Civil

Procedure and the Court’s orders.       Moreover, some documents identified above may be

confidential, proprietary or otherwise protected. The Khrapunovs will make such documents

available for inspection and copying only subject to a suitable protective order.

C.      Rule 26(a)(1)(A)(iii): Computation of Damages

        The Khrapunovs do not presently seek damages, but they reserve their right to do so in

the future.




                                                 6
D.     Rule 26(a)(1)(A)(iv): Insurance Agreements

       We are not presently aware any of any insurance agreement under which an insurance

business may be liable to satisfy all or part of a possible judgment in the action or to indemnify

or reimburse for payments made to satisfy the judgment.

Dated: August 12, 2016

                                                      HOGUET NEWMAN
                                                      REGAL & KENNEY, LLP



                                                      /s/ John J. Kenney ___
                                                      John J. Kenney
                                                      John P. Curley
                                                      10 East 40th Street, 35th Floor
                                                      New York, NY 10016
                                                      Phone: 212-689-8808

                                                      Counsel for Viktor and Ilyas Khrapunov




                                                 7
                               AFFIRMATION OF SERVICE

STATE OF NEW YORK  }
                   } ss.:
COUNTY OF NEW YORK }

       JOHN P. CURLEY, an attorney, affirms under penalty of perjury:

       1.     I am a member of the bar of the State of New York, duly admitted to practice

before this Court, and am an attorney at Hoguet Newman Regal & Kenney, LLP, counsel for

Crossclaim Defendants Viktor and Ilyas Khrapunov.

       2.     On August 12, 2016, I served a true copy of the annexed Initial Disclosures by

electronic mail to the persons named below at the address indicated:

       Blank Rome LLP
       Deborah A. Skakel, Esq.
       The Chrysler Building
       405 Lexington Avenue
       New York, NY 10174-0208
       (212) 885-5000
       dskakel@blankrome.com

       Sukenik, Segal & Graff, PC
       David C. Segal, Esq.
       David Salhanick, Esq.
       404 Fifth Avenue
       New York, NY 10018
       (212) 725-9300
       davidsegal@ssglaw.com
       dsalhanick@ssglaw.com

       Kobre & Kim LLP
       Jonathan D. Cogan, Esq.
       800 Third Avenue
       6th Floor
       New York, NY 10022
       (212) 488-1200
       jonathan.cogan@kobrekim.com

       Boies, Schiller & Flexner LLP
       Matthew L. Schwartz, Esq.
       Randall W. Jackson, Esq.

                                                8
      575 Lexington Avenue
      New York, NY 10022
      (212) 446-2300
      mlschwartz@bsfllp.com
      rjackson@bsfllp.com



Dated: New York, New York
       August 12, 2016
                              _____/s/ John P. Curley_______________
                                       JOHN P. CURLEY




                                9
